LIVINGSTON, Chief Justice.
The petition for certiorari to review the judgment of the Court of Appeals in this case is hereby denied without prejudice.
The Court of Appeals of Alabama will therefore give consideration to the matters presented to this Court in the petition for certiorari in the light of Act No. 62, Acts of Alabama 1961, Special Sess., approved September 15, 1961, relative to the furnishing of transcripts to indigent appellants.
Writ denied without prejudice.
All the Justices concur.